Judge MITCHELL
dissenting:
I respectfully dissent from the holding of the majority. Given the somewhat unique facts of this case, I would find evidence of the violent character of the deceased and the defendant’s knowledge of that character admissible as tending to shed light upon the defendant’s reasons for taking a gun with him to the scene of the crime alleged. The excluded evidence would also tend to shed some light however feeble upon the defendant’s state of fright, if any, and the likelihood that an accident resulted which was induced by his reactions arising from fear. Any evidence which tends to shed light upon such matters in a criminal case should, in my view, be admitted for consideration by the jury. I would grant the defendant a new trial.